Case 18-70270-pmb        Doc 22 Filed 02/14/19 Entered 02/15/19 01:24:29                Desc Imaged
                              Certificate of Notice Page 1 of 7




      IT IS ORDERED as set forth below:



      Date: February 12, 2019
                                                            _____________________________________
                                                                          Paul Baisier
                                                                  U.S. Bankruptcy Court Judge

     _______________________________________________________________




                          IN THE UNITED STATES BANKRUPTCY COURT
                               NORTHERN DISTRICT OF GEORGIA
                                      ATLANTA DIVISION

    IN RE:                                       )              CHAPTER 13
                                                 )
    AMAZETTA SATA GUEH                           )              CASE NO. 18-70270-PMB
                                                 )
             Debtor.                             )

         ORDER GRANTING MOTION TO APPROVE LOAN MODIFICATION

             On December 10, 2018, the Debtor filed a Motion for Loan Modification (Doc. No. 12)
    WKH³0RWLRQ´A hearing was held on this matter on January 10, 2019. In the Motion, the
    Debtor proposed to modify the terms of her mortgage with Midland Mortgage (hereinafter
    ³Midland´. At the call of the calendar, there was no opposition by any party to the Motion.
    Therefore, for good cause shown, it is hereby
             ORDERED that the Motion is granted. The Debtor is authorized to modify the terms of
    the mortgage with Midland as previously outlined in the Motion.

                                       [END OF DOCUMENT]
Case 18-70270-pmb      Doc 22 Filed 02/14/19 Entered 02/15/19 01:24:29   Desc Imaged
                            Certificate of Notice Page 2 of 7


    Prepared and submitted by:
    ___/s/___________________
    Howard P. Slomka
    Attorney for Debtor
    Georgia Bar No. 652875
    Slipakoff & Slomka, PC
    2859 Paces Ferry Road, SE
    Suite 1700
    Atlanta, GA 30339
    se@myatllaw.com
    (404) 800-4001

    No opposition by:
    _____/s/_Signed with express permission
    Jason Rogers, Esq.
    Staff Attorney
    Melissa J. Davey, Chapter 13 Trustee
    GA Bar No. 142575
    260 Peachtree Street, Suite 200
    Atlanta, GA 30303
    jrogers@13trusteeatlanta.com
    (678) 510-1444


                                      DISTRIBUTION LIST

    Amazetta Sata Gueh
    4867 Wycliffe Drive
    Stone Mountain, GA 30087

    Howard P. Slomka
    Attorney for Debtor
    Georgia Bar No. 652875
    Slipakoff & Slomka, PC
    2859 Paces Ferry Road, SE
    Suite 1700
    Atlanta, GA 30339

    Melissa Davey
    Chapter 13 Trustee
    Suite 200
    260 Peachtree Street
    Atlanta, GA 30303
Case 18-70270-pmb    Doc 22 Filed 02/14/19 Entered 02/15/19 01:24:29   Desc Imaged
                          Certificate of Notice Page 3 of 7


    Midland Mtg/midfirst
    999 Nw Grand Blvd
    Oklahoma City, OK 73118

    Midland Mortgage
    PO Box 268806
    Oklahoma City, OK 73126-8806

    Midland Mortgage
    PO Box 268959
    Oklahoma City, OK 73126-8959

    Midland Mortgage
    777 NW Grand Blvd
    Oklahoma City, OK 73118


                      SEE ATTACHED FOR ADDITIONAL CREDITORS
         Case
Label Matrix for 18-70270-pmb
                  local noticing        Doc 22 AT&T
                                                Filed 02/14/19 Entered 02/15/19 01:24:29      Desc
                                                                                  American First      Imaged
                                                                                                 Finance
113E-1                                       Certificate
                                               PO Box 15503of Notice Page 4 of 7  c/o Becket and Lee LLP
Case 18-70270-pmb                               Atlanta, GA 30333-0503                PO Box 3002
Northern District of Georgia                                                          Malvern PA 19355-0702
Atlanta
Mon Feb 11 19:02:28 EST 2019
American Freight Furniture                      Ashley Funding Services, LLC          Melissa J. Davey
5370 Stone Mountain Freeway                     Resurgent Capital Services            Melissa J. Davey, Standing Ch 13 Trustee
Unit 400                                        PO Box 10587                          Suite 200
Stone Mountain, GA 30087-3573                   Greenville, SC 29603-0587             260 Peachtree Street, NW
                                                                                      Atlanta, GA 30303-1236

DeKalb Medical                                  Eastside Medical Center               Emory Eastside Medical Center
Po Box 116235                                   P O Box 740766                        Resurgent Capital Services
Atlanta, GA 30368-6235                          Cincinnati, OH 45274-0766             PO Box 1927
                                                                                      Greenville, SC 29602-1927


Emory University Hospital                       Enhanced Recovery Co L                Exeter Finance LLC
PO Box 403021                                   8014 Bayberry Rd                      4515 N Santa Fe Ave. Dept. APS
Atlanta, GA 30384-3021                          Jacksonville, FL 32256-7412           Oklahoma City, OK 73118-7901



Exeter Finance Llc                              (p)GEORGIA DEPARTMENT OF REVENUE      J. Kelsey Grodzicki
Po Box 166097                                   COMPLIANCE DIVISION                   Campbell & Brannon, LLC
Irving, TX 75016-6097                           ARCS BANKRUPTCY                       Suite 350
                                                1800 CENTURY BLVD NE SUITE 9100       5565 Glenridge Connector
                                                ATLANTA GA 30345-3202                 Atlanta, GA 30342-4705

Amazetta Sata Gueh                              Gwinnett County Fire & EMS            Internal Revenue Service
4867 Wycliffe Drive                             PO Box 935335                         PO Box 7346
Stone Mountain, GA 30087-4134                   Atlanta, GA 31193-5335                Philadelphia, PA 19101-7346



Janelle Legender                                MidFirst Bank                         Progressive Leasing
4867 Wycliffe Drive                             999 Nw Grand Blvd                     256 W Data Drive
Stone Mountain, GA 30087-4134                   Oklahoma City, OK 73118-6051          Draper, UT 84020-2315



Santander Consumer Usa                          Howard P. Slomka                      Transworld System Inc/
Po Box 961245                                   Slipakoff & Slomka, PC                500 Virginia Dr Ste 514
Ft Worth, TX 76161-0244                         Overlook III - Suite 1700             Fort Washington, PA 19034-2707
                                                2859 Paces Ferry Rd, SE
                                                Atlanta, GA 30339-6213

U.S. Department of Housing and Urban Develop    US Dept of Housing & Urban Dev        United States Attorney
451 7th Street S.W.                             451 7th Street SW                     Northern District of Georgia
Washington, DC 20410-0002                       Washington, DC 20410-0002             75 Ted Turner Drive SW, Suite 600
                                                                                      Atlanta GA 30303-3309


Wells Fargo Bank
Po Box 14517
Des Moines, IA 50306-3517
        Case 18-70270-pmb               Doc 22 Filed 02/14/19 Entered 02/15/19 01:24:29                               Desc Imaged
                                             Certificate of Notice Page 5 of 7
                   The preferred mailing address (p) above has been substituted for the following entity/entities as so specified
                   by said entity/entities in a Notice of Address filed pursuant to 11 U.S.C. 342(f) and Fed.R.Bank.P. 2002 (g)(4).


Georgia Department of Revenue
1800 Century Blvd
Suite 17200
Atlanta, GA 30345




                 The following recipients may be/have been bypassed for notice due to an undeliverable (u) or duplicate (d) address.


(d)Exeter Finance LLC                                (u)MidFirst Bank                                     End of Label Matrix
4515 N Santa Fe Ave. Dept. APS                                                                            Mailable recipients   27
Oklahoma City, OK 73118-7901                                                                              Bypassed recipients    2
                                                                                                          Total                 29
      Case 18-70270-pmb        Doc 22 Filed 02/14/19 Entered 02/15/19 01:24:29                Desc Imaged
                                    Certificate of Notice Page 6 of 7
                                      United States Bankruptcy Court
                                      Northern District of Georgia
In re:                                                                                 Case No. 18-70270-pmb
Amazetta Sata Gueh                                                                     Chapter 13
         Debtor
                                        CERTIFICATE OF NOTICE
District/off: 113E-9          User: kkprice                Page 1 of 2                   Date Rcvd: Feb 12, 2019
                              Form ID: pdf638              Total Noticed: 31


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Feb 14, 2019.
db             +Amazetta Sata Gueh,    4867 Wycliffe Drive,    Stone Mountain, GA 30087-4134
               +Howard P. Slomka,    Slipakoff & Slomka, PC,    2859 Paces Ferry Road, SE,    Suite 1700,
                 Atlanta, GA 30339-6213
                Midland Mortgage,    PO Box 268806,    Oklahoma City, OK 73126-8806
                Midland Mortgage,    PO Box 268959,    Oklahoma City, OK 73126-8959
               +Midland Mortgage,    777 NW Grand Blvd,    Oklahoma City, OK 73118-6047
               +Midland Mtg/midfirst,    999 Nw Grand Blvd,    Oklahoma City, OK 73118-6051
22127246        American First Finance,    c/o Becket and Lee LLP,     PO Box 3002,   Malvern PA 19355-0702
21992614       +American Freight Furniture,    5370 Stone Mountain Freeway,     Unit 400,
                 Stone Mountain, GA 30087-3573
21992616        DeKalb Medical,     Po Box 116235,    Atlanta, GA 30368-6235
21992617       +Eastside Medical Center,    P O Box 740766,    Cincinnati, OH 45274-0766
21992618       +Emory University Hospital,    PO Box 403021,    Atlanta, GA 30384-3021
21992622       +Gwinnett County Fire & EMS,    PO Box 935335,    Atlanta, GA 31193-5335
21992624       +Janelle Legender,    4867 Wycliffe Drive,    Stone Mountain, GA 30087-4134
21992625       +MidFirst Bank,    999 Nw Grand Blvd,    Oklahoma City, OK 73118-6051
21992627       +Santander Consumer Usa,    Po Box 961245,    Ft Worth, TX 76161-0244
22008986       +U.S. Department of Housing and Urban Development,      451 7th Street S.W.,
                 Washington, DC 20410-0002
21992629       +US Dept of Housing & Urban Dev,     451 7th Street SW,    Washington, DC 20410-0002
21992630       +Wells Fargo Bank,    Po Box 14517,    Des Moines, IA 50306-3517

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
ust            +E-mail/Text: ustpregion21.at.ecf@usdoj.gov Feb 12 2019 22:12:22
                 Office of the United States Trustee,     362 Richard Russell Building,    75 Ted Turner Drive, SW,
                 Atlanta, GA 30303-3315
               +E-mail/Text: bnc@13trusteeatlanta.com Feb 12 2019 22:14:38        Melissa Davey,
                 Chapter 13 Trustee,    Suite 200,    260 Peachtree Street,    Atlanta, GA 30303-1236
21992615       +E-mail/Text: g20956@att.com Feb 12 2019 22:13:38       AT&T,    PO Box 15503,
                 Atlanta, GA 30333-0503
22060900        E-mail/PDF: resurgentbknotifications@resurgent.com Feb 12 2019 22:15:13
                 Ashley Funding Services, LLC,     Resurgent Capital Services,    PO Box 10587,
                 Greenville, SC 29603-0587
22026822       +E-mail/PDF: resurgentbknotifications@resurgent.com Feb 12 2019 22:15:49
                 Emory Eastside Medical Center,     Resurgent Capital Services,    PO Box 1927,
                 Greenville, SC 29602-1927
21992619       +E-mail/Text: bknotice@ercbpo.com Feb 12 2019 22:12:50        Enhanced Recovery Co L,
                 8014 Bayberry Rd,    Jacksonville, FL 32256-7412
22103815       +E-mail/PDF: acg.acg.ebn@americaninfosource.com Feb 12 2019 22:15:03        Exeter Finance LLC,
                 4515 N Santa Fe Ave. Dept. APS,     Oklahoma City, OK 73118-7901
21992620       +E-mail/PDF: ais.exeter.ebn@americaninfosource.com Feb 12 2019 22:15:10        Exeter Finance Llc,
                 Po Box 166097,    Irving, TX 75016-6097
21992621        E-mail/Text: brnotices@dor.ga.gov Feb 12 2019 22:11:57        Georgia Department of Revenue,
                 1800 Century Blvd,    Suite 17200,    Atlanta, GA 30345
21992623        E-mail/Text: cio.bncmail@irs.gov Feb 12 2019 22:11:36        Internal Revenue Service,
                 PO Box 7346,   Philadelphia, PA 19101-7346
21992626       +E-mail/Text: ecfbankruptcy@progleasing.com Feb 12 2019 22:12:59        Progressive Leasing,
                 256 W Data Drive,    Draper, UT 84020-2315
21992628       +E-mail/Text: bankruptcydepartment@tsico.com Feb 12 2019 22:13:48        Transworld System Inc/,
                 500 Virginia Dr Ste 514,    Fort Washington, PA 19034-2707
21996085        E-mail/Text: usagan.bk@usdoj.gov Feb 12 2019 22:12:23        United States Attorney,
                 Northern District of Georgia,     75 Ted Turner Drive SW, Suite 600,    Atlanta GA 30303-3309
                                                                                                TOTAL: 13

           ***** BYPASSED RECIPIENTS (undeliverable, * duplicate) *****
*              +Amazetta Sata Gueh,   4867 Wycliffe Drive,   Stone Mountain, GA 30087-4134
cr*            +Exeter Finance LLC,   4515 N Santa Fe Ave. Dept. APS,   Oklahoma City, OK 73118-7901
                                                                                            TOTALS: 0, * 2, ## 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.
      Case 18-70270-pmb                Doc 22 Filed 02/14/19 Entered 02/15/19 01:24:29                               Desc Imaged
                                            Certificate of Notice Page 7 of 7


District/off: 113E-9                  User: kkprice                      Page 2 of 2                          Date Rcvd: Feb 12, 2019
                                      Form ID: pdf638                    Total Noticed: 31


             ***** BYPASSED RECIPIENTS (continued) *****


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Feb 14, 2019                                            Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on February 12, 2019 at the address(es) listed below:
              Howard P. Slomka    on behalf of Debtor Amazetta Sata Gueh se@myatllaw.com,
               myecfcalendar@gmail.com;myatllaw@gmail.com;info@myatllaw.com;notices@nextchapterbk.com;SlomkaTR74
               878@notify.bestcase.com
              J. Kelsey Grodzicki    on behalf of Creditor   MidFirst Bank kgrodzicki@campbellandbrannon.com,
               JKG-ECF@campbellandbrannon.com
              Melissa J. Davey    mail@13trusteeatlanta.com,
               cdsummary@13trusteeatlanta.com;cdbackup@13trusteeatlanta.com
                                                                                             TOTAL: 3
